 In the Matter of THE A. S.ABELL COMPANYandLOCAL31, INTER-NATIONAL PRINTING PRESSMEN&ASSISTANTS'UNION OF NORTHAMERICA,AFLCaseNo. 5-R-1409.-,Decided December27, 1943Messrs. Semmes, Bowen d Semmes, by William D. Mcliillaw-,PL P.Kavanaugh,andWilliam F. Schmick, Jr.,all of Baltimore,'Md., forthe Company.-Mr. E. L. Oliver,ofWashington, D. C., andMessrs. Charles V.-ErnestandFrank Dassori,both of Baltimore, Md., for the Pressmen.Mr. Webster C. Tall,of Baltimore, Md., for the Association.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Printing Pressmen &Assistants' Union of North America, AFL, herein called the Press-men, alleging that a question affecting commerce had arisen concern-ing the representation of employees of The A. S. Abell Company,Baltimore, Maryland, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Earle K. Shawe, Trial Examiner. Said hearing was heldat Baltimore, Maryland, on November 17, 1943.The Company, thePressmen, and Sun Pressroom Employees Association, Inc., hereincalled the Association, appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues. , The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :1 The record indicates that "Local 31" is, in fact,the local involved herein.All papersin this proceeding are hereby amended in accordance with such designation.54 N. L. It. B., No. 14.62 THE A. S. ABELL COMPANYFINDINGS OF FACTI.THE BUSINESS OF THE COMPANY63The A. S. Abell Company, a Maryland corporation,'with its prin-cipal place of business located in Baltimore, Maryland, is engagedin the printing and publishing of several newspapers known as "TheSun," "The Sunday Sun," and "The Evening Sun," respectively.During the year 1942 the Company purchased raw materials frompoints outside the State of Maryland for use at its Baltimore plantvalued at approximately $1,500,000.During the same period theCompany sold and distributed to points outside the State of Marylandnewspapers valued at approximately $121,000.The news gathering,news exchange, and news distributing activities of the Company areconducted through its main plant and through branch offices in NewYork City, Washington, D. C., and London, England, and throughits correspondents in principal foreign news centers located through-out the world.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDLocal 31, International Printing Pressmen & Assistants' Union ofNorth America, is a labor organization affiliated with the AmericanFederation of Labor, admitting to membership employees of theCompany.Sun Pressroom Employees Association, Inc., is an unaffiliatedlabor organization, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn November 12, 1940, the Association was certified by the Boardas an exclusive bargaining representative of all foremen, pressmenin charge, tension men, oilers, floormen, fly boys, baler men, paperhandlers and helpers, in the Company's pressroom,2 excluding ma-chinists,machinists' helpers, electricians, porters, clerical workers,and superintendents.Thereafter, on January 3, 1941, the Companyand the Association executed a contract covering the employees in theaforesaid unit, which by its terms expires on December 31, 1943.3On or about September 1'943 the Pressmen requested recognitionfrom the Company as the bargaining representative of certain of its2Matterof The A. S. Abell Company,27 N. L. R. B 784.8A stipulation of the parties read into the record indicates that said contract does notexpire until January 10, 1944. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees.The Company refused to grant this request, alleging,inter alia,that the afore-mentioned contract is a bar thereto.Sincethe 1941 contract is about to expire, and the Pressmen has given timelynotice of its claims of representation, we find that the afore-mentionedcontract does not constitute a bar to the instant proceeding 4Statements of the Field Examiner and the Trial Examiner intro-duced into evidence at the hearing indicate that the Union and theAssociation each represents a substantial number of employees inthe unit hereinafter found appropriate.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Pressmenseeks a unitidentical with that previously found 'tobe appropriate by the Board,6 comprised of foremen,pressmen incharge, tension men, oilers,floormen,fly boys, baler men, paperhandlers, and helpers in the Company's pressroom, excluding machin-ists,machinists' helpers, electricians, porters, clerical workers, andsuperintendents.Both the Company and the Association agree gen-erally with the foregoing unit except that both would include thereinall machinists and machinists',-helpers.The record indicates that the Company has a machine shop whichis contiguous to the pressroom and considered by it as a part thereof.The employees engaged in the machine shop perform all repair workand generalmaintenancework in the pressroom; and occasionallythese employees perform similar work in the Company's mail room,stereotype department, and typographicalroom.The immediatesupervisor of these employees is a machine shop foremenwho is, inturn, under the supervision of the superintendent of the pressroom.Although these employees are a skilled group, none of them lire quali-fied to do pressmen's work andtheir wagesand hours of work are4SeeMatter of M cf J. Tracy, Inc,12 N. L R B 936-940;Matterof RosedaleKnittingCo., 23 N L. B B 527-529;Matter of Wichita UnionStoclyards,40 N L R B 369-372;Cf alsoMatter of Bull Steamship Co ,36 N L R. B 99The Field Examiner reported that the Pressmen submitted dues records which indicatedthat it represented 24 persons whose names appeal upon the Company's pay roil of October10, 1943, said pay roll contained the naives of 66 persons.He fuither reported that theAssociation submitted 4 designations containingnamesappearing upon the afore-mentionedpay ion and classified as machinistsThe Tiial Examiner reported that the Association submitted a list of its membershipwhich indicated that it represented 39 persons whosq names appear upon the Company'spay loll of October 10, 1943, and 21 persons whose navies appeal, upon the list of companyemployees who have entered the aimed torcesThe Association also relies upon its contract with the Company dated January 3, 1941,for the establishment of its interestUMattel of The A. S. Abell Company, 27 N LB B 776 THE A. S. ABELLCOMPANY65different.from those of the usual pressroom employees.?The recordindicates that the group sought by the Pressmen has been recognizedby theBoard as a skilled craft,and that it has not been customary toinclude machinists therein.Furthermore,the jurisdiction of the Press-men is confined solely to classifications in the group which it seeks torepresent,and it does not accept machinists for membership .8Therecord further indicates that the contract between -the Company andthe Association did not include machinists and machinists'helperswithin its coverage,and that theAssociation has been accepting themfor membership only sinceMay 1943.9In view of these circumstances,we are of the opinion that machinists and machinists'helpers are notproperly a part of-the pressroom unit.We shall,therefore,exclude'them.We find that all foremen,10pressmenin charge,tension men, oilers,floormen,fly boys, baler men, paper handlers and helpers, in theCompany's pressroom,excluding machinists,machinists'helpers, elec-tricians,porters, clerical workers, and superintendents constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.V. THE. DETERMINATIONOF REPRESENTATIVESWe shall direct that'the question of representation which has arisenbe resolved by an election by secret ballot among the employees in theappropriate unit hereinbefore described.Both the Company and theAssociation request that the Company be permitted to ascertain thepresent address of its employees now in the armed forces of the UnitedStates for the purpose of permitting them to vote by mail.We seeno reason, however, for departing from our customary practice withrespect to employees in the armed forces, and, accordingly, shall limiteligibility in this group to those presenting themselves at the polls.We shall direct that the employees of the Company eligible to vote,in the election shall be those who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election7 The machinists work a G-day week, whereas the pressroom employees work a 5-day week.Piessroom employees receive extra compensation when they work two shifts in a row,whereas machinists do not receive such extra compensationThe iecoid indicates that an agreement between the Pressmen and the InternationalAssociation of Machinists, herein called the I A Al , which is incorporated into the Press-men's constitution, provides that jurisdiction over machinists working in pressroonis isspecifically reserved to the I A M., and a business representative of the I. A. M testifiedthat his organization would not relinquish jurisdiction over machinists employed by theCompany to the Pressmen0The record indicates that the contract between the Company and the Association wasnot amended to reflect this change in organization, and that, other than negotiations withthe Company for wage increases on behalf of these employees, the Association has not been'able to effect any changes in their working conditions10 SeeMatterof IVF Hall Printing Company,51 N. L R B. 108.567000-44-vol. 54-G 66DECISIONSOF NATIONALLABOR RELATIONS BOARDherein," subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The A. S. AbellCompany, Baltimore, Maryland, an election by secret ballot shall beconducted as-early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fifth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill-or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged for-cause andhave not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by Local31, International Printing Pressmen & Assistants' Union of NorthAmerica, affiliated with the American Federation of Labor, or bySun PressroomEmployees Association, Inc., for thepurposes of col-lective bargaining, or by neither.i'- The Pressmen desires that October 4, 1943, be the eligibility date to be used, that datecorresponding to the date of the filing of the petition herein.No substantialreason beingoffered in support thereof, this request is denied.